IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-89,089-03 & WR-89,089-04


                     EX PARTE DONALD GENE WALTON, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. CR17459-B & CR17461-B IN THE 271ST DISTRICT COURT
                            FROM WISE COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to burglary of a habitation and aggravated assault and was sentenced

to prison for twenty and forty years, respectively. The Second Court of Appeals affirmed his

convictions. Walton v. State, Nos. 02-15-00448-CR & 02-15-00449-CR (Tex. App.—Fort Worth

May 4, 2017) (not designated for publication). Applicant filed these applications for writs of habeas

corpus in the county of conviction, and the district clerk forwarded them to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel rendered his guilty pleas

involuntary. Applicant has alleged facts that, if true, might him entitle to relief. Hill v. Lockhart,

474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the
                                                                                                       2

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond and state whether

he told Applicant that he would be placed on probation if he pleaded guilty. Trial counsel shall also

discuss his investigation of Applicant’s cases and state whether he (1) explained the charges to

Applicant, (2) discussed the written admonishments and plea papers with Applicant, (3) explained

the consequences of pleading guilty, and (4) believed Applicant’s pleas were voluntary. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 15, 2020
Do not publish